Title: I. Notes for Letter, 10 July 1775
From: Washington, George
To: Hancock, John


The time of my arrival.
The Situation of the Troops—Works—& things in genl—Enemy on Bunkers Hill.
The almost impossibility of giving up the present Incampment in the Face of the Enemy, & after so much work has been bestowd notwithstanding our Situation from the devidedness of it, & length of our lines &ca is by no means desirable.
The exceeding difficulty of getting returns of the Forces &ca is the reason why I could not write sooner—to this may be added the necessity of bestowing a good deal of time & attention to the defence of our lines wch are within gunshot of the Enemy.
Want of Tents a great disadvantage as the men are much dispers’d in Quarters, & unavoidably so, which is an essential reason for continuing in the Quarters at Cambridge & Roxbury.
Express gratitude for the readiness wch the Congress & difft Committees have shewn to make every thing as convenient & as agreeable as possible, but point out the Inconvenence of depending ⟨up⟩on a number of Men & different chann⟨el⟩s through which these supplies are to be furnishd and the necessity of appointg a Com[missar]y Genl for these purposes—recomd Mr Trumbell for this Office.
The necessity also of a Quarter Master Genl—Comy of Musters—&ca—Also the want of Money for these difft branches of business. The want of Laws for the Governmt of the army—

and the want of Cloathing which I do not find is likely to be had here.
Comply with Instruction’s in giving answr and acknowledge the rect of Mr Hancocks Letter & answer it.
A great want of Engineers—and our distress on that acct as well as for the want of Powder which must be kept for small arms.
The great dissatisfaction at the appointment of Genl Officers—Genl Spencer will not continue because Genl Putnam is appointed over. Genl Thomas much esteemd & earnestly desired to remain, the Provincial Congress requesting that Genl Pomroy (who was when I came here, & now is abst) might not have his Comn given—Spencer gone home without leave.
Tents to be sent from Phila.
More riffle Men.
Engen.
provision Return.
